Citation Nr: 1147013	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  08-26 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Specifically, the Veteran has submitted a September 2008 private audiological evaluation, which contains an audiogram and speech discrimination test results.  However, the puretone thresholds for each ear are unclear from the audiogram, to include whether the 3000 Hertz level was tested.  It is also not clear if the Maryland CNC Test was used, as required for rating purposes.  See 38 C.F.R. § 4.85 (2011).  

The Court of Appeals of Veterans Claims (Court) recently determined that, when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  The Court limited this holding "to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  The Court expressly stated that the question of which speech recognition test was used is a factual, objective one to which there is a yes or no answer, and that the question of whether the Maryland CNC Test was used does not in any way rely on the opinion of the examiner.  Therefore, this is among the type of information that VA has a duty to attempt to clarify.  Additionally, the Court indicated that clarification was needed where the time period between the private evaluations and VA examinations was significant enough that staged ratings might apply.  See id.  Additionally, the Board notes that the puretone thresholds denoted by an audiogram are also objective and not subject to an opinion. 

In this case, as in Savage, there is an extensive period of time between VA evaluations where the private evaluation is the only evidence concerning the level of the Veteran's hearing loss.  Specifically, VA examinations were conducted in June 2006 and September 2010, and the only current objective evidence between those examinations is the September 2008 private evaluations.  As such, a remand is necessary to attempt to clarify the puretone thresholds and whether the Maryland CNC Test was used in the private audiological evaluation.  

Additionally, the Board notes that the Veteran reported receiving hearing aids from VA during the most recent VA examination.  It does not appear that the treatment records at which he was issued hearing aids is currently in the claims file.  Further, there appears to be a gap between the VA records in the file from August 2007 through August 2009, and the last treatment records are dated in November 2010.  As such, any outstanding VA treatment records, including any audiograms, should be associated with the claims file upon remand.  

Thereafter, the Veteran should be afforded a new VA examination to determine the current severity of his hearing loss.  The examiner should review the claims file and record all functional effects, including but not limited to on employment.


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide authorization for VA (VA Form 21-4142) to contact the audiologist at Broadwater Hearing Care, Inc. who conducted the September 2008 hearing test.  The Veteran should also be advised that, in the alternative, he may obtain written evidence of the following clarification himself and submit it in support of his claim.  After receiving appropriate authorization, the AOJ should request clarification from this private provider as to the left and right ear puretone thresholds represented by the September 2008 report, and whether the Maryland CNC Test was used when evaluating the Veteran's speech discrimination ability.  All attempts to obtain such clarification should be documented in the claims file.  If no response is received after reasonable attempts, the Veteran should be notified and allowed an opportunity to provide such information.

2.  Obtain and associate with the claims file copies of any outstanding VA treatment records, specifically to include records dated from August 2007 through August 2009, and from November 2010 forward, as well as any audiograms that were conducted.

3.  After completing the above described development, scheduled the Veteran for a new VA examination to determine the current severity of his bilateral hearing loss.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should also record the functional effects of such disability, to include any effects on employment.

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  








(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

